DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the applicant submitted replacement drawing submitted 10 September 2021 is lacking the arrows between the various boxes showing the flow of the steps as in the original Figure 9 drawing. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections


Claim 15 is objected to because of the following informalities:  Claim 15 recites the limitations "intense spikes" and “irregular patterns” in the last portion of the claim.  The examiner suggests that the applicant state –the intense spikes—or –the irregular patterns—in order to clearly distinguish that the intense spikes of claim 9 are the same intense spikes and that the irregular patterns are the same frequency patterns or amplitude patterns in claim 9.  Appropriate correction is required.
Election/Restrictions



Claims 9-13, 15, and 21-24 are allowable. The restriction requirement between Groups II and III , as set forth in the Office action mailed on 07 October 2019 , has been The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07 October 2019 is partially withdrawn.  Claims 18-20, directed to a method for predicting the presence of a leak in a fluid conduit no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-3 and 5-7, directed to a sensor device are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 9-13, 15, and 18-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specifics about how the potential leak is identified, specifically using the various recorded audio spectrum or signals and observing the different intensity of spikes, in combination with all other limitations of independent claims 9 and 18, are not . 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawings need to be corrected and claim 15 just needs some clarity on the spikes and irregular patterns.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



October 25, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861